Name: Council Regulation (EEC) No 4124/86 of 22 December 1986 opening, allocating and providing for the administration of a Community tariff quota for certain wines falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Algeria (1987)
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy
 Date Published: nan

 No L 380 /42 Official Journal of the European Communities 31 . 12 . 86 COUNCIL REGULATION (EEC) No 4124 / 86 of 22 December 1986 opening, allocating and providing for the administration of a Community tariff quota for certain wines falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Algeria ( 1987 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , not exist , the Community must take the measures referred to in Articles 180 and 367 of that Act ; whereas the tariff measure concerned will , therefore , apply to the Community of Ten ; Whereas it is in particular necessary to ensure equal and uninterrupted access for all Community importers to the abovementioned quota , and uninterrupted application of the rates laid down for this quota to all imports of the products concerned into the Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect most accurately the actual development of the market in the products in question , such allocation should be in proportion to the requirements of the Member States , assessed by reference to both the statistics relating to imports of the said products from Algeria over a representative reference period and the economic outlook for the quota period concerned ; Whereas in this case , however , neither Community nor national statistics showing the breakdown for each of the types of wines in question are available and no reliable estimates of future imports can be made ; whereas in these circumstances the quota volumes should be allocated in initial shares , taking into account demand for these wines on the markets of the various Member States ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 20 of the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria (*) provides for preferential treatment for the importation of certain wines having a designation of origin and falling within subheading ex 22.05 C of the Common Customs Tariff; whereas the application of this treatment is limited until 30 June 1981 ; whereas the period for this treatment was last extended until 31 December 1986 by Regulation (EEC) No 3669 / 85 ( 2 ); Whereas Council Regulation (EEC) No 4123 / 86 ( 3 ) provides for the treatment which the Community has applied until 31 December 1986 to be extended until 31 December 1987 ; whereas this treatment provides that certain wines having a designation of origin , falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Algeria shall be exempt from customs duties on importation into the Community within the limits of a Community tariff quota of 450 000 hectolitres ; whereas the wines must be put up in containers holding a maximum of two litres ; whereas these wines must be accompanied by a certificate of designation of origin in accordance with the model given in Annex D to the Agreement ; whereas the Community tariff quota in question should therefore be opened for the period 1 January to 31 December 1987 ; Whereas the wines in question are subject to compliance with the free-at-frontier reference price ; whereas , in order that such wines may benefit from this tariff quota , Article 18 of Regulation (EEC) No 337 / 79 ( 4 ), as last amended by Regulation (EEC) No 3805 / 85 ( 5 ), must be complied with ; Whereas , since a Protocol as provided for in Articles 179 and 366 of the Act of Accession of Spain an Portugal does Whereas , to take into account import trends for the products concerned in the various Member States , the quota amount should be divided into two instalments , the first being allocated among the Member States and the second held as a reserve intended to cover at a later date the requirements of Member States who have used up their initial share ; whereas , in order to guarantee some degree of security to importers in each Member State , the first instalment of the Community quota should be fixed at a level which could , in the present circumstances , be 51 % of the quota volume ; i 1 ) OJ No L 263 , 27 . 9 . 1978 , p. 2 . ( 2 ) OJ No L 354 , 30 . 12 . 1985 , p . 19 . ( 3 ) See page 41 of this Official Journal ( 4 ) OJ No L 54 , 5 . 3 . 1979 , p. 1 . ( s ) OJ No L 367 , 31 . 12 . 1985 , p. 39 . Whereas the initial shares of the Member States may be used up at different rates ; whereas , in order to take this into account and to avoid a break in continuity , any Member State which has used up almost all of its initial 31 . 12 . 86 Official Journal of the European Communities No L 380 / 43 Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , share should draw an additional share from the reserve ; whereas this should be done by each Member State each time one of its additional shares is almost used up , and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission , and the Commission must be in a position to follow the extent to which the quota volume has been used up and inform the Member States thereof; Whereas , if at a given date in the quota period a substantial quantity of its initial share remains unused in any Member State , it is essential that it should return a significant proportion thereof to the reserve , to prevent part of the Community quota remaining unused in one Member State when it could be used in others ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1987 the customs duties applicable in the Community of Ten on the following products shall be suspended at the level and within the limits of a Community tariff quota as shown herewith : Order No CCT heading No Description Amount of tariff quota ( HI ) Tariff quota duty 09.1001 ex 22.05 C Wine of fresh grapes : ex C. Other :  Wines entitled to one of the following designations of origin : Ai'n Bessem-Bouira , Medea , Coteaux du Zaccar , Dahra , Coteaux de Mascara , Monts du Tessalah , Coteaux de Tlemcen , of an actual alcoholic strength by volume not exceeding 15 % vol , in containers holding two litres or less , originating in Algeria 450 000 free (hectolitres) 37 350 22 500 48 000 1 000 46 000 15 300 22 500 37 350 Benelux Denmark Germany Greece France Ireland Italy United Kingdom 3 . The second instalment amounting to 220 000 hectolitres shall constitute the reserve . 2 . The wines in question are subject to compliance with the free-at-frontier reference price . The wines in question shall benefit from this tariff quota on condition that Article 18 of Regulation (EEC ) No 337 / 79 shall be complied with . 3 . Each of these wines , when imported , shall be accompanied by a certificate of designation of origin , issued by the relevant Algerian authority , in accordance with the model annexed to this Regulation . The example of certificate which appears in the Annex to Regulation (EEC ) No 3670 / 85 (*) may , however , be accepted until 31 December 1987 . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments . 2 . A first instalment of the quota shall be allocated among the Member States ; the shares , which subject to Article 5 shall be valid up to 31 December 1987 , shall be as follows : Article 3 1 . If 90 % or more of a Member State's initial share , as specified in Article 2 ( 2 ), or of that share less the portion returned to the reserve where Article 5 has been applied , has been used up , that Member State shall , without delay , by notifying the Commission , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next whole number , in so far as the amount in the reserve allows . ( ») OJ No L 354 , 30 . 12 . 1985 , p 20 . 2 . If, after its initial share has been used up , 90 % or more of the second share drawn by a Member State has No L 380 / 44 Official Journal of the European Communities 31 . 12 . 86 been used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share . 3 . If, after its second share has been used up , 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue to apply until the reserve is used up . 4 . Notwithstanding paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those fixed in these paragraphs if there is reason to believe that those fixed might not be used up . They shall inform the Commission of their grounds for applying this paragraph . as soon as it has been notified , shall inform each Member State of the extent to which the reserve has been used up . It shall notifiy the Member States , not later than 5 October 1987 , of the state of the reserve after quantities have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which uses up the reserve is limited to the balance available , and , to this end , shall specify the amount thereof to the Member State making the final drawing . Article 7 1 . Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggregate shares in the Community quota . 2 . Member States shall ensure that importers of the products have free access to the shares allocated to them . 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . 4 . The extent to which a Member State has used up its shares be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commision , Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commision shall collaborate closely in order to ensure that this Regulation is observed . Article 4 The additional share drawn pursuant to Article 3 shall be valid until 31 December 1987 . Article 5 Member States shall return to the reserve , not later than 1 October 1987 , the unused portion of their initial shares which on 15 September 1987 is in excess of 20 % of the initial amount . The may return a greater quantity if there are grounds for believing that this quantity might not be used in full . Member States shall notify the Commission , not later than 1 October 1987 , of the total imports of the products concerned effected under the Community quotas up to and initial amount . They may return a greater quantity if there are grounds for believing that this quantity might not be used in full . Article 6 The Commission shall keep an account of the shares opened by Member States pursuant to Articles 2 and 3 and , Article 10 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW ANEX  BILAG  ANHANG  MAPAPTHMA  ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXn 1 Exporter  Exportateur : 2 . Number  NumÃ ©ro : 00000 3 . (Name of authority guaranteeing the designation of origin  Nom de l'organisme garantissant la dÃ ©no ­ mination d'origine) 4 . Consignee  Destinataire . 5 . CERTIFICATE OF DESIGNATIC «I OF ORIGIN CERTIFICAT D'APPELLATION »'ORIGINE 6. Means of transport  Moyen de transport : 7 . (Designation of origin  Nom de la dÃ ©nomination d'origine) 8 . Place of unloading  Lieu de dÃ ©chargement : 9 . Marks and numbers, number 10 . and kind Ã ¿Ã  packages  Marques et numÃ ©ros , nombre et nature des colis : Gross weight Pok » brut Litres Litres 12 . Litres ( in words)  Litres (en lettres ) : 13 . Certificate of the issuing authority  Vis ,. de l'organisme Ã ©metteur : 14 . Customs stamp  Visa de la douane : ( See the translation under No 15  Voir traduction au n0 15 ) 15 . We hereby certify that the wine described in this certificate is wine produced within the wine district of and is considered by Algerian legislation as entitled to the designation of origin ' The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de et est reconnu, suivant la loi algÃ ©rienne, comme ayant droit Ã la dÃ ©nomination d'origine « ». L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique . 16 . (' (') Space reserved for additional details given in the exporting country. ( 1 ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur.